Exhibit SECURITIES PURCHASE AGREEMENT This Agreement (the "Agreement") is made as of the 11thday of April 2008 by and between Syed Idris Husain (the "Seller"), and Liu Tong (the "Purchaser"). W I T N E S S E T H: WHEREAS, the Seller is the owner of 1,000,000 shares of common stock, par value $.001 per share ("Common Stock"), of American Business Holdings, Inc. (the "Company"); and WHEREAS, the Seller desire to sell to the Purchaser, and the Purchaser desires to purchase from the Seller, such shares of Common Stock (the "Shares"), on and subject to the terms of this Agreement; WHEREFORE* the parties hereto hereby agree as follows: 1. Sale of the Shares.
